7 Case 5:19-CV-00636-.]GB-SP Document 24 Filed 04/19/19 Page 1 of 3 Page |D #:360

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

23

 

 

Eric M. Murphy, ln Pro Per
Glenda C. Murphy, In Pro Per
9965 McKinley Street

Ra,ncho Cucamonga, CA 91730
(909)463 -7064 - Phone

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION-SAN BERNARDINO

ERIC M. MURPHY, an individual;

and GLENDA C. MURPI-IY, an CASE NO.:
individual, Dept:
Judge

Plaintiffs,

VS.

)
)
)
)
)
)
)
)
)
U.S_ BANK NATIONAL 1 NoTIcE oF PENDENCY 0F ACTION
ASSOCIATION, AS TRUSTEE FOR 1
MASTR ADJUSTABLE RATE 1
MORTGAGES TRUST 2007-1, 1
MORTGAGE PASS-THROUGH 1
CERTlFlCATES, SERIES 2007-1; 1
FIDELITY NATIONAL TITLE 1
COWANY; MEGA CAPITAL 1
FUNDING, INC.; POWER 1
DEFAULT SERVICES, INC.; 1
OCWEN LOAN SERVICING, LLC; 1
MORTGAGE ELECTRONIC 1
REGISTRATION SYSTEMS, INC.; 1
WESTERN PROGRESSIVE, LLC; 1
and DOES 1 THROUGH 10, 1
INCLUSIVE, §
)
)

(Pursuant to lCalifornia Code of Civil
Procedure, § 405.21)

Defendants.

 

PENDENCY OF ACTION
l

 

7 Case 5:19-cV-00636-.]GB-SP Document 24 Filed 04/19/19 Page 2 of 3 Page |D #:361

|4

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

PLEASE TAKE NOTICE that the above“entitled action, United States
District Court, Central District of California, Eastem Division, San Bernardino,
Case No. EDCVl9-636JGB (SPX), commenced April 9, 2019; Veriiied Civil
Cornplaint for Damages by ERIC M. MURHPHY and GLENDA C. MURPHY
(Plaintift`s) against U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR MASTR ADIUSTABLE RATE MORTGAGES TRUST 2007 -l ,
MORTGAGE PASS~THROUGH CERTIFICATES, SERIES 2007 -l, ET AL.
(Defendants), and remains pending

Plaintiffs allege a real property claim affecting the real property commonly
known as 9965 McKinley Street, Rancho Cucamonga, California 91730
(“Property”), as APN 0209-312-59-0-000, in the Oftice of the County Recorder of

the County of San Bernardino.
(See Attachment for Legal Description)

Plaintiffs dispute Defendants’ claim and assert that they are the true and

equitable owners of said property.

DATED: April 16, 2019 Respectfully submitted,

THE LAW OFFICES OF ANGELA SWAN,
APC

BY; M"“--f

Angela Swan, Esq.,
Attorney for ERIC M. MURPHY and
GLENDA C. MURPHY

 

APPROVED PURSUANT TO CAL. CIV. PROC. CODE. § 405.2l

PENDENCY OF ACTION
2

 

 

 

c Case 5:19-cV-00636-.]GB-SP Document 24 Filed 04/19/19 Page 3 of 3 Page |D #:362

 

" _ order Nu. 52316230 ~ zetezao~sa

E)(H|B!T “.®N-E:

Lot ‘|B of Tracr No. 9035. as per map recorded in Book 129 Pagas B? through 89
inclusive cf Maps, in the office of the County Reccrder of said Counrv.

Assassor’s Parc'el No: 0299-3‘| 2-59

 

2 raw 1 m nom

"TJ

wm
¢i.-
l

   

